655 S.E.2d 400 (2007)
STATE of North Carolina
v.
Charles Eugene WATTS.
No. 449P05-2.
Supreme Court of North Carolina.
November 8, 2007.
Bruce T. Cunningham, Jr., Southern Pines, for Charles Eugene Watts.
Anne M. Middleton, Assistant Attorney General, Kristy M. Newton, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 648 S.E.2d 862.

ORDER
Upon consideration of the petition filed on the 24th day of September 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."
Upon consideration of the alternative petition filed by Defendant on the 24th day of September 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 8th day of November 2007."
HUDSON, J., recused.